Calhoon, J.,
delivered the opinion of the court in response to the suggestion of error.
We have given careful attention to the suggestion of error filed by learned counsel in this case. They insist that the action of this court should have been a reversal of the judgment of the circuit court and a remand for a procedendo to the court of the justice of the peace, thus giving Arky an opportunity to seek his remedy in a court of equity. Of course, whatever we might do, we could make no suggestion, nor could we express *637any opinion, as to what further procedure, if any, counsel had a right to or might take.
Counsel are right, this court in the opinion referred in one place to the motion to quash as a motion to dismiss. The word “dismiss” was either an inadvertence of the judge who rendered the opinion or a mere oversight of the stenographer; but, in either case, it had not the slightest effect upon the meaning of’ the opinion, and could not possibly have misled anybody — the-language of the original opinion being this: “In the circuit court the two cases were consolidated, and Cameron moved to quash the writ of certiorari because the record showed that there was no answer filed to the writ of garnishment. On the hearing of this motion to dismiss the writ of certiorari, the court overruled the motion and sustained the writ.”
Learned counsel are also right in their criticism of the expression in the original opinion of the words “consequent judgment of the court that Cameron recover his costs from the garnishee.” This would have been, of' course, as discoverable from the full opinion, that Cameron recover his judgment and costs from the garnishee; the words “judgment and” being omitted in haste and by mistake. However, the expressions of an opinion are not controlling, because it is the judgment itself which speaks for the court, and the judgment in this case is in precise conformity with the statute (Code 1906, § 90), which directs that, “in case, of an affirmance of the judgment of the-justice, the same judgment shall be given as on appeals.” The conclusion of this court was that the judgment of the court below was in effect an affirmance of the judgment of the justice of the peace, and, under the statute, the judgment which it indicates must follow the affirmance.
We are compelled, therefore, to hold that this suggestion of error should be, as it now is, overruled.